DETAILED ACTION
Amendment submitted January 7, 2019 has been considered by examiner. Claims 1-3, 5-13, 16-17, 19 and 21-45 are pending. 


Terminal Disclaimer
The terminal disclaimer filed on March 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,471,661, 8,495,094 and 7,870,161 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Smith (40,819) on March 22, 2021.


The application has been amended as follows: 

processing a plurality of signatures including grouping the plurality of signatures into a first set of signatures and a second set of signatures in according to one or more of sizes of signatures and sizes of first substrings of signatures, storing one or more search data structures for the first set of signatures in a first set of one or more memories, and storing; one or more search data structures for the second set of signatures in a second set of one or more memories, where the first substring of a particular signature is a substring of the particular signature that is scanned in first scan stage of multiple pipelined scan stages , where either the first set of signatures are shorter than the second set of signatures of the first substrings of the first set of signatures are shorter than the first substrings of the second set of signatures, where one or more memories of the first set of memories are faster than the corresponding one or more memories of the second set of memories;
receiving a particular string field comprising a string of data values;
scanning the particular string field for the plurality of signatures including scanning the particular string field for the first set of signatures using the first set of memories and scanning the particular string field for the second set of signatures using the second set of memories; and 
where the one or more memories of the first set of memories that are faster than the corresponding one or more memories of the second set of memories are in early scan stages of the multiple pipelined scan stages;
outputting 

11 (Canceled)




ALLOWANCE
Claims 1-3, 5-10, 12-13, 16-17, 19 and 21-25 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claim 1:
	“selecting a first scan method and a first scan step size that is larger than maximum scan step size for a plurality of signatures for the first scan method, where the scan step size is a number of basic scan units advanced in the string field for a signature scanning operation for a single scan engine, where the maximum scan step size for a particular plurality of signatures for a particular scan method is the largest scan step size that is able to scan all of the plurality of signatures by using the particular scan method; grouping the plurality of signatures into a first set of signatures and a second set of signatures, where the first set of signatures are identifiable by using the first scan method with the first scan step size, and the second set of signatures are unidentifiable by using the first scan method with the first scan step size; selecting a second scan method and a second scan step size, where the second set of signatures are identifiable by using the second scan method with the second scan step size”.


“processing a plurality of signatures including grouping the plurality of signatures into a first set of signatures and a second set of signatures in according to one or more of sizes of signatures and sizes of first substrings of signatures, storing one or more search data structures for the first set of signatures in a first set of one or more memories, and storing; one or more search data structures for the second set of signatures in a second set of one or more memories, where the first substring of a particular signature is a substring of the particular signature that is scanned in first scan stage of multiple pipelined scan stages , where either the first set of signatures are shorter than the second set of signatures of the first substrings of the first set of signatures are shorter than the first substrings of the second set of signatures, where one or more memories of the first set of memories are faster than the corresponding one or more memories of the second set of memories… where the one or more memories of the first set of memories that are faster than the corresponding one or more memories of the second set of memories are in early scan stages of the multiple pipelined scan stages”.

With respect to Independent Claim 16:
“where the scan step size is a number of basic scan units advanced in the string field for a signature scanning operation for a single scan engine, where the maximum scan step size for a particular plurality of signatures for a particular scan method is the largest scan step size that is able to scan all of the plurality of signatures by using the particular scan method… where the first set of signatures are identifiable by using the 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEX GOFMAN/Primary Examiner, Art Unit 2163